PER CURIAM.
The action is to recover a penalty from defendant for the sale of medicine which was not of the strength or quality required by law. The plaintiff proved its case without contradiction. The court, however, gave judgment for defendant, without costs,, stating: “I will let this man off this time.”
Under section 20, c. 661, p. 1556, Laws 1893, known as the “Public Health Law,” the court was required to give judgment for plaintiff in the sum of $25 for the conceded violation of the law by defendant.
The judgment is reversed, with $10 costs and disbursements of the appeal, and judgment absolute given in favor of plaintiff against defendant for $25 and the costs of the court below.